TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00713-CV





City of Austin, Appellant


v.


John Lee Gillespie, Lila Belle Gillespie and Peggy Gillespie Shamp, Individually and as

the Independent Executrix of the Estate of John Michael Gillespie, Deceased,

and as Next Friend of Jenny Gillespie and Jason Gillespie, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 911,421, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING 






PER CURIAM


	The parties have filed an agreed motion to dismiss appellant's interlocutory appeal
and for immediate issuance of mandate.  The motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Kidd
Appeal Dismissed on Agreed Motion
Filed:   December 20, 1995
Do Not Publish